Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Anthony Tamanha Rios, Appellant                          Appeal from the 241st District Court of
                                                         Smith County, Texas (Tr. Ct. No. 241-
No. 06-13-00059-CR         v.                            1551-12). Opinion delivered by Chief
                                                         Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                             Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to spell Rios’
middle name of Tamanha correctly. It was spelled “Tamanda” in the trial court’s judgment. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Anthony Tamanha Rios, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                         RENDERED AUGUST 19, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk